The defendant sued complainant before a Justice of the Peace to recover for a mule struck and killed by a train. A judgment was rendered for $200. Complainant appealed the cause to the Circuit Court where it was pending when this suit was filed to enjoin the action at law; and for an adjustment of the rights and equities of the parties.
It is charged in the bill that as a result of the contact of the mule with the train, complainant's track and rolling stock were damaged $4,000 for which the defendant, Reams, is liable.
First. Because he knowingly, negligently and illegally permitted his mules to run at large when one of them suddenly ran in front of the train, was struck by the locomotive and killed; and the locomotive and cars were derailed causing the loss.
Second. Because he permitted his mules to run at large in violation of Chapter 13, Acts of 1901, and while so running at large one of them appeared on complainant's railroad track, came into collision with a train, causing the loss for which he is liable under Chapter 13, *Page 345 
Acts of 1901; and that complainant is given a lien under Section 3 of the Act upon the mule for the damages caused the railway's property.
The jurisdiction of the Chancery Court is invoked upon statements and allegations as follows:
"The mule which did the damage was killed in the accident and the lien on the same is of course ineffective. However, complainant is advised that on whatever sum is recovered by the defendant, Reams, in the action at law, this complainant is entitled to a lien under Section 3 of the Acts of 1901, above quoted.
"Complainant is advised that it has no adequate remedy at law to enforce said lien and that therefore it comes into this Court to the end that said lien may be set up and enforced on the cause of action which the defendant Reams is now prosecuting in the Circuit Court, and that all the rights and equities between the parties growing out of such accident may be determined and decreed by this Court."
The defendant demurred among other grounds "because the bill shows on its face that it is a suit for unliquidated damages for injury to property not resulting from a breach of oral or written contract, and therefore the Chancery Court has no jurisdiction to entertain, try or hear said cause."
The Chancellor sustained the demurrer and complainant appealed insisting that the rights and equities growing out of the accident can only be determined by a court of equity. It is further insisted that the Chancery Court has jurisdiction to enforce the lien given in Section 3 of the Act referred to; and having acquired jurisdiction for that purpose will exercise it for all purposes. *Page 346 
The object of the bill is to adjust compensation between contending tort-feasors. A court of equity has no jurisdiction over matter of unliquidated damages for injuries to property, not arising from contract. Shannon's Code, Section 6109. No contractual rights are involved. The matters in controversy lie within the exclusive jurisdiction of the Circuit Court where both parties are afforded an adequate remedy for the alleged torts.
No ground for equitable or injunctive relief is presented to authorize a court of equity to assert jurisdiction and to denude the Circuit Court of its jurisdiction. Swift v. WarehouseCo., 128 Tenn. 82; Railroad v. Transportation Co.,128 Tenn. 278; Rhea v. Hooper, 5 Lea, 390; Horton v.Nashville, 4 Lea, 50; Kirkeys  Son v. Crandall, 90 Tenn. 531;  Ducktown Co. v. Fain, 109 Tenn. 56.
The decree of the Chancellor is affirmed. *Page 347